CENTRAL TRUST CO., EXECUTOR, ESTATE OF W. T. CROSBY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Central Trust Co. v. CommissionerDocket No. 33258.United States Board of Tax Appeals19 B.T.A. 867; 1930 BTA LEXIS 2311; May 8, 1930, Promulgated *2311  Basis for computing gain or loss on sale of capital assets of an estate in the hands of an administrator is the value of such property at date of decedent's death.  Dorothy Payne Whitney Straight, Executrix,7 B.T.A. 177">7 B.T.A. 177. F. A. McCoy, Esq., for the petitioner.  P. M. Clark, Esq., for the respondent.  LANSDON *867  OPINION.  LANSDON: The respondent has asserted a deficiency in income tax for the year 1923 in the amount of $99.49.  For its cause of action the petitioner alleges that the income of the decedent's estate for the taxable year has not been computed by the respondent in conformity with the Revenue Act of 1921, which provides: SEC. 202. (a) That the basis for ascertaining the gain derived or loss sustained from a sale or other disposition of property, real, personal, or mixed, acquired after February 28, 1913, shall be the cost of such property; except that - * * * (3) In the case of such property, acquired by bequest, devise, or inheritance, the basis shall be the fair market price or value of such property at the time of such acquisition.  The provisions of this paragraph shall apply to the acquisition of such*2312  property interests as are specified in subdivision (c) or (e) of section 402.  The facts are not in dispute.  Respondent admits that there is no deficiency if the basis of gain from the sale of certain capital assets in the taxable year is the value of such assets at date of decedent's death, and the petitioner concedes that the asserted deficiency is correct if such basis is the cost to the decedent or the 1913 value, if acquired prior thereto.  This Board and the courts have decided the question of law raised herein adversely to the contention of the respondent.  ; ; ; . Decision will be entered for the petitioner.